DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “determining, to comprise the set of proposed matching images comprise, at least one image . . .” is not clear. For examination purposes, the claim is understood to mean: “to determine that the set of proposed matching images comprises at least one image . . .” Appropriate correction is required.
Claim 14 is objected to because of the following informalities: "set of physical objects" should be “a set of physical objects” in line 8. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “determine that a similarity scores at least one of the series of still images indicates a match to the first digital image . . .” is not clear. For examination purpose, the claim is understood to mean “determine that a similarity score of at least one of the series of still images indicates a match to the first digital image . . .” Appropriate correction is required.
Claims are 15-21 objected to because of the following informalities:  these claims depend on claim 12, which is a system claim, yet the claims themselves refer to a non-transitory storage medium. These claims appear to depend on claim 14, and for examination purposes, these claims are construed to depend on claim 14.  Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the name “Quick Response code,” which the applicant refers to in the specification in paragraph 0026 as a “Quick Response (QR) code.” “QR code” is a current trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a QR code and, accordingly, the identification/description is indefinite. For examination purposes, the claim is construed to refer to any identifying barcode.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites: A computer-implemented method, comprising: obtaining, from a first source, activity data associated with an individual; obtaining, from a second source, enumerated item data associated with the activity data; obtaining, from a third source, enrichment data corresponding to the activity data and the enumerated item data, the enrichment data including a set of images; obtaining image data from a client device associated with the individual; determining a set of proposed matching images by, for each image of the set of images determining whether an object depicted in the image data is potentially depicted in the image; providing, for selection by the individual, at least a subset of the set of proposed matching images to the client device; obtaining, from the client device, an indication of a selected matching image from at least the subset of proposed matching images; and providing, to the client device, an ownership certification document based on the activity data, enumerated item data, and enrichment data that corresponds to the selected matching image.
	The following limitation of claim 1: determining a set of proposed matching images by, for each image of the set of images determining whether an object depicted in the image data is potentially depicted in the image: is a process that, under its broadest reasonable interpretation, covers 
	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
A computer-implemented method, comprising: obtaining, from a first source, activity data associated with an individual: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining data associated with an individual) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
obtaining, from a second source, enumerated item data associated with the activity data: 
obtaining, from a third source, enrichment data corresponding to the activity data and the enumerated item data, the enrichment data including a set of images: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining a set of image data associated with an item) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
obtaining image data from a client device associated with the individual: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining a set of image data associated with an individual) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
providing, for selection by the individual, at least a subset of the set of proposed matching images to the client device: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of assembling data to provide to a user) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
obtaining, from the client device, an indication of a selected matching image from at least the subset of proposed matching images: This limitation, under Step 2A Prong 2, is recited at a high 
providing, to the client device, an ownership certification document based on the activity data, enumerated item data, and enrichment data that corresponds to the selected matching image: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of assembling a certification to provide to a user) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A computer-implemented method, comprising: obtaining, from a first source, activity data associated with an individual: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as activity data, are well-understood, routine, conventional 
obtaining, from a second source, enumerated item data associated with the activity data: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as item data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
obtaining, from a third source, enrichment data corresponding to the activity data and the enumerated item data, the enrichment data including a set of images: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as item data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
obtaining image data from a client device associated with the individual: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as 
providing, for selection by the individual, at least a subset of the set of proposed matching images to the client device: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
obtaining, from the client device, an indication of a selected matching image from at least the subset of proposed matching images: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a user selection, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
providing, to the client device, an ownership certification document based on the activity data, enumerated item data, and enrichment data that corresponds to the selected matching image: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that 

	Thus, claim 1 is not patent eligible.


	Regarding claim 2, the claim recites: The computer-implemented method of claim 1, wherein providing the ownership certification document includes providing the ownership certification document with a Quick Response code that associates the ownership certification document to the enumerated item data that corresponds to the object: this additional limitation is recited at a high level of generality (i.e., as a general means of generating an object ownership identifier to provide to a user) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over Application/Control Number: 17/099,082 Page 9 Art Unit: 2169 a network,” such as a user input, is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception. 

	Thus, claim 2 is not patent eligible.

	Regarding claim 3, the claim recites: The computer-implemented method of claim 1, wherein determining the set of proposed matching images includes: providing the image data and the set of images as input to a set of image analysis algorithms to obtain a set of similarity scores corresponding to the set of images; and determining, to comprise the set of proposed matching images comprise, at least one image of the set of images whose respective similarity score exceed a threshold value.
	The following limitations:
to obtain a set of similarity scores corresponding to the set of images: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a set of similarity scores by comparing each image to the image data provided by the client.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
and determining, to comprise the set of proposed matching images comprise, at least one image of the set of images whose respective similarity score exceed a threshold value: 
The computer-implemented method of claim 1, wherein determining the set of proposed matching images includes: providing the image data and the set of images as input to a set of image analysis algorithms: this additional limitation is recited at a high level of generality (i.e., as a general means of providing images to image analysis algorithms) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a set of images to provide to an image analysis algorithm, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	Thus claim 3 is not patent eligible.

	Regarding claim 4, the claim recites: The computer-implemented method of claim 3, wherein: the set of image analysis algorithms is a plurality of different image analysis algorithms, each of the different image analysis algorithms outputting a similarity score indicating a likelihood of a match; and determining the set of proposed matches includes combining similarity scores from the plurality of different image analysis algorithms to produce the respective similarity score.

	The following limitations:
The computer-implemented method of claim 3, wherein: the set of image analysis algorithms is a plurality of different image analysis algorithms, each of the different image analysis algorithms outputting a similarity score indicating a likelihood of a match: this additional limitation is recited at a high level of generality (i.e., as a general means of providing images to image analysis algorithms, wherein those algorithms output a unique similarity score) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a set of images to provide to an image analysis algorithm, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
determining the set of proposed matches includes combining similarity scores from the plurality of different image analysis algorithms to produce the respective similarity score: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting matching images based on a combined similarity score of several different techniques of mentally comparing images.  If a claim limitation, under its broadest reasonable interpretation, 
	
	Thus, claim 4 is not patent eligible.

	Regarding claim 5, the claim recites: A system, comprising: one or more processors; and memory including executable instructions that, if executed by the one or more processors, cause the system to: obtain data associated with an object, the object being associated with an individual, the data including first image data that represents the object; obtain second image data from a device associated with the individual; as a result of an analysis of multiple images associated with the individual that include the first image data, determine that the second image data also represents the object; and provide, to the device, an attestation based on the data that attests to the object being associated with the individual.
	The following limitation of claim 5: as a result of an analysis of multiple images associated with the individual that include the first image data, determine that the second image data also represents the object: is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining that two images represent the same object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Under Step 2A Prong 2
A system, comprising: one or more processors; and memory including executable instructions that, if executed by the one or more processors, cause the system to: This recitation of hardware is deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Accordingly, these recitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
obtain data associated with an object, the object being associated with an individual, the data including first image data that represents the object: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining data, including images, of an object associated with an individual) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
obtain second image data from a device associated with the individual: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining, from an individual, data, including images, of an object associated with an individual) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and provide, to the device, an attestation based on the data that attests to the object being associated with the individual: This limitation, under Step 2A Prong 2, is recited at a high level 

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A system, comprising: one or more processors; and memory including executable instructions that, if executed by the one or more processors, cause the system to: This recitation of hardware is deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.
obtain data associated with an object, the object being associated with an individual, the data including first image data that represents the object: 
obtain second image data from a device associated with the individual: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as image data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and provide, to the device, an attestation based on the data that attests to the object being associated with the individual: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

	Thus, claim 5 is not patent eligible.

Regarding claim 6, the claim recites: The system of claim 5, wherein the second image data is a streaming video of the object: this additional limitation is recited at a high level of generality (i.e., as a general means of obtaining image data, wherein that image data is a streaming video) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the 

Thus, claim 6 is not patent eligible.

Regarding claim 7, the claim recites: The system of claim 5, wherein the executable instructions further include instructions that further cause the system to provide an application to the device, the application, if executed, causing the device to: provide visual feedback of the object to the individual via the device; obtain, in response to input from the individual, the data associated with the object; and provide the data to the system.
The claim cites the following additional limitations:
The system of claim 5, wherein the executable instructions further include instructions that further cause the system to provide an application to the device, the application, if executed, causing the device to: This recitation of hardware is deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Accordingly, these recitations do not integrate the abstract idea into a practical application because they do not 
provide visual feedback of the object to the individual via the device: this additional limitation is recited at a high level of generality (i.e., as a general means of obtaining data to provide feedback to an individual) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as feedback to provide to a user, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
obtain, in response to input from the individual, the data associated with the object: this additional limitation is recited at a high level of generality (i.e., as a general means of obtaining input from an individual) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful 
and provide the data to the system: this additional limitation is recited at a high level of generality (i.e., as a general means of obtaining data to provide to an overall system) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

	Thus, claim 7 is not patent eligible.


	Regarding claim 8, the claim recites: The system of claim 5, wherein the object is a physical item under the control of the individual: This claim is considered an additional limitation to the mental process detailed in claim 5. This limitation encompasses a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining that two images represent the same object, wherein the object is a physical item possessed by an individual. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Thus, claim 8 is not patent eligible.
	

	Regarding claim 9, the claim recites: The system of claim 5, wherein the executable instructions further include instructions that further cause the system to obtain, from a third party, the first image data: this additional limitation is recited at a high level of generality (i.e., as a general means of obtaining data from a third party) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply 

	Regarding claim 10, the claim recites: The system of claim 5, wherein the data further includes a name of the object and a value of the object: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining data, including the name and value, of an object associated with an individual) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as object data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus, claim 10 is not patent eligible.

	Regarding claim 11, the claim recites: the system of claim 10, wherein the executable instructions that cause the system to provide the attestation further include instructions that further cause the system to provide an electronic document that includes the name of the object, the value of the object, and a date of an activity associated with the object: This limitation, under Step 2A Prong 2, 

	Thus, claim 11 is not patent eligible.

	Regarding claim 12, the claim recites: The system of claim 5, wherein: the analysis of the multiple images includes causing the system to generate a set of similarity scores by providing second image data and the multiple images to a set of image analysis algorithms, the set of similarity scores indicating a similarity between the second image data and each of the multiple images; and the executable instructions that cause the system to determine that the second image data also represents the object further include instructions that further cause the system to determine, based on the set of similarity scores, an image of the multiple images that corresponds to the object associated with the individual.
	The following additional limitations: 
The system of claim 5, wherein: the analysis of the multiple images includes causing the system to generate a set of similarity scores . . . the set of similarity scores indicating a similarity between the second image data and each of the multiple images: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a set of similarity scores by comparing each image to the image data provided by the client.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The recitation of causing a system to generate is deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Accordingly, these recitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.
by providing second image data and the multiple images to a set of image analysis algorithms: This additional limitation is recited at a high level of generality (i.e., as a general means of providing images to image analysis algorithms, wherein those algorithms output a unique similarity score) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts 
and the executable instructions that cause the system to determine that the second image data also represents the object further include instructions that further cause the system to: This recitation of hardware is deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Accordingly, these recitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.
determine, based on the set of similarity scores, an image of the multiple images that corresponds to the object: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining that an image corresponds to a given object based on a mental evaluation of a set of similarity scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 

	Thus, claim 12 is not patent eligible.

	Regarding claim 13, the claim recites: The system of claim 12, wherein the executable instructions that cause the system to determine the image of the multiple images that corresponds to the object further include instructions that further cause the system to: generate a set of overall similarity scores from the set of similarity scores for each of the multiple images; and determine, based on the set of overall similarity scores, the image having an overall similarity score that indicates that the image most likely depicts the object.
	The following additional limitations: 
The system of claim 12, wherein the executable instructions that cause the system to determine the image of the multiple images that corresponds to the object further include instructions that further cause the system to: generate a set of overall similarity scores from the set of similarity scores for each of the multiple images: 
and determine, based on the set of overall similarity scores, the image having an overall similarity score that indicates that the image most likely depicts the object: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining that an image corresponds to a given object based on a mental evaluation of a set of similarity scores. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Thus, claim 13 is not patent eligible.

	Regarding claim 14, the claim recites: A non-transitory computer-readable storage medium that stores executable instructions that, if executed by one or more processors of a computer system, cause the computer system to at least: obtain a set of data corresponding to a physical item that has an association with an individual, the set of data including a first digital image depicting the physical item;  28obtain a second digital image from a device associated with the individual; determine, from sets of data that include the set of data, a set of proposed matching images depicting set of physical objects, the set of proposed matching images including the first digital image; provide the set of proposed matching images to the device; obtain, from the device, an indication that the first digital image corresponds to the second digital image; and as a result of obtaining the indication, provide a certification document based on the set of data to the device, the certification document attesting to the association between the physical item and the individual.
	The following limitation of determine, from sets of data that include the set of data, a set of proposed matching images depicting set of physical objects, the set of proposed matching images including the first digital image: is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a set of images that correspond to a set of physical objects based on sets of data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Under Step 2A Prong 2, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 
A non-transitory computer-readable storage medium that stores executable instructions that, if executed by one or more processors of a computer system, cause the computer system to at least: this additional limitation is deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Accordingly, these recitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
obtain a set of data corresponding to a physical item that has an association with an individual, the set of data including a first digital image depicting the physical item: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining data associated with a physical item) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea 
obtain a second digital image from a device associated with the individual: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining data from a device associated with an individual) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
provide the set of proposed matching images to the device: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of assembling data to provide to a device) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
obtain, from the device, an indication that the first digital image corresponds to the second digital image: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving data that two images match) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and as a result of obtaining the indication, provide a certification document based on the set of data to the device, the certification document attesting to the association between the physical item and the individual: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of assembling data to provide a certificate to a user) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A non-transitory computer-readable storage medium that stores executable instructions that, if executed by one or more processors of a computer system, cause the computer system to at least: this additional limitation is deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.
obtain a set of data corresponding to a physical item that has an association with an individual, the set of data including a first digital image depicting the physical item: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a set 
obtain a second digital image from a device associated with the individual: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a set of image data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
provide the set of proposed matching images to the device: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
obtain, from the device, an indication that the first digital image corresponds to the second digital image: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional 
and as a result of obtaining the indication, provide a certification document based on the set of data to the device, the certification document attesting to the association between the physical item and the individual: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

		Thus, claim 14 is not patent eligible.


	Regarding claim 15, the claim recites: The non-transitory computer-readable storage medium of claim 13, wherein the executable instructions that cause the computer system to determine the set of proposed matching images further include instructions that further cause the computer system to: determine a set of similarity scores by, for each of image in the set of data, causing the computer system to determine an indication of a likelihood that a physical object depicted in the image corresponds to a physical item depicted in the second digital image; and determine the set of proposed matching images based on the set of similarity scores. 

	The following limitations:
The non-transitory computer-readable storage medium of claim 13, wherein the executable instructions that cause the computer system to determine the set of proposed matching images further include instructions that further cause the computer system to: This recitation of hardware is deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Accordingly, these recitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.
determine a set of similarity scores by, for each of image in the set of data, causing the computer system to determine an indication of a likelihood that a physical object depicted in the image corresponds to a physical item depicted in the second digital image: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a set of similarity scores corresponding to each image by mentally identifying the likelihood that a physical object is depicted in one image is depicted in another image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
and determine the set of proposed matching images based on the set of similarity scores: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically 

	Thus, claim 15 is not patent eligible
	

	Regarding claim 16, the claim recites: The non-transitory computer-readable storage medium of claim 13, wherein the executable instructions that cause the computer system to obtain a set of data further include instructions that cause the computer system to obtain a set of item data associated with a activity performed by the individual: This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining data associated with an individual’s activity) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as object data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus, claim 16 is not patent eligible.

	Regarding claim 17, the claim recites: The non-transitory computer-readable storage medium of claim 13, wherein the set of data further includes a name of the physical item and a value of the physical item: This additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of obtaining data associated with a physical item, including the name and value) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as object data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus, claim 17 is not patent eligible.

	Regarding claim 18, the claim recites: The non-transitory computer-readable storage medium of claim 13, wherein: the executable instructions further include instructions that cause the computer system to provide, to the device, an application usable to capture a digital image as a result of execution by the device;  29the executable instructions that cause the computer system to obtain the second digital image further include instructions that further cause the computer system to receive a series of still images from the device via the application; and the executable instructions that cause the cause the computer system to determine the set of proposed matching images include instructions that further cause the computer system to: determine that a similarity scores at least one of the series of still images indicates a match to the first digital image; and provide an indication to the device executing the application that the match is indicated.
	The claim recites the following limitations:
The non-transitory computer-readable storage medium of claim 13, wherein: the executable instructions further include instructions that cause the computer system: This recitation of hardware, and other recitations of hardware in the claim, are deemed to be generic computer components being used as a tool to perform the abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Accordingly, these recitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.
to provide, to the device, an application usable to capture a digital image as a result of execution by the device: This additional limitation is recited at a high level of generality (i.e., as a general means of providing an application to capture images) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution 
the executable instructions that cause the computer system to obtain the second digital image further include instructions that further cause the computer system to receive a series of still images from the device via the application: This additional limitation is recited at a high level of generality (i.e., as a general means of receiving images from a device) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
and the executable instructions that cause the cause the computer system to determine the set of proposed matching images include instructions that further cause the computer system to: determine that a similarity scores at least one of the series of still images indicates a match to the first digital image: this limitation is a process that, under its broadest reasonable 
and provide an indication to the device executing the application that the match is indicated: This additional limitation is recited at a high level of generality (i.e., as a general means of providing data to a device) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

	Thus, claim 18 is not patent eligible.

	Regarding claim 19, the claim recites: The non-transitory computer-readable storage medium of claim 18, wherein the instructions that cause the application to provide the indication to the device further cause the device to emit audio or haptic feedback in response to receiving the indication: This additional limitation is recited at a high level of generality (i.e., as a general means of providing data to a device, wherein providing the data causes a notification on the device) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

Thus, claim 19 is not patent eligible.

	Regarding claim 20, the claim recites: the non-transitory computer-readable storage medium of claim 13, wherein the sets of data are associated with a plurality of activities associated with the individual: This additional limitation is recited at a high level of generality (i.e., as a general means of obtaining sets of data associated with the activities of an individual) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding 

	Thus, claim 20 is not patent eligible.

	Regarding claim 21, the claim recites: The non-transitory computer-readable storage medium of claim 20, wherein the set of data is further associated with an activity that caused a transfer of possessorship to the individual: This additional limitation is recited at a high level of generality (i.e., as a general means of obtaining sets of data associated with a transfer of possession) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as sets of data associated with an individual, are well-understood, routine, conventional activities and are supported by 

	Thus, claim 21 is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11, 14, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (World Intellectual Property Organization Publication WO2019152055), hereinafter Harris, in view of Cardis (U.S. Patent Publication No. 20190065851), hereinafter Cardis.

Regarding claim 1, Harris teaches A computer-implemented method, comprising: obtaining, from a first source, activity data associated with an individual (in paragraph 0022, as part of a larger system to verify the authenticity of an entity or object, Harris details how a “system can receive and consider . . . information about parties associated with the physical entity (e.g., the current owner, previous owners, the next intended recipient . . .” The “current owner” described is equivalent to the individual detailed by the applicant. Furthermore, in paragraph 0045, Harris teaches how an “activity database 150R can store information related to physical entity-related activity, such as certification 
obtaining, from a second source, enumerated item data associated with the activity data (in paragraph 0022, Harris details how a “system can receive and consider . . . contextual parameter information associated with a transfer (e.g., a time of day when a shipment was made, a destination location.” According to paragraph 0022 of the applicant’s specification, enumerated item data may include “the identity/name of the entity with whom the individual transacted with (which may or may not be an exact match to the identity/name from the activity data 110), and/or the physical location of where the activity occurred.” In paragraph 0044, Harris details the identity/name of the entity that the individual transacted with and the location and the location where the activity (or transaction) occurred in his description of a “custodian database” which “may store data associated with custodians. For example, a custodian record can include one or more zip codes, one or more store location addresses, shipping routes, types of physical entities, one or more IP addresses, typical activity times, past certification requests, past registration requests, and/or any suitable information associated with a custodian or a custodian’s behaviors.” This custodian information and store location is considered equivalent to the item data detailed by the applicant which, as stated above, may include an identity of the seller and the location of the transaction. As shown in FIG2, the custodian database is separate from the activity database mentioned in previous claim analysis and is considered analogous to a second 
obtaining, from a third source, enrichment data corresponding to the activity data and the enumerated item data, the enrichment data including a set of images (in paragraph 0022, Harris details how a “system can receive and consider information intrinsic to the physical entity (e.g., an image).” Harris specifies this information as being stored in a “physical entity database” which “may store records for physical entites . . . such as . . . one or more images and videos (or other measurement data)” equivalent to enrichment data consisting of a set of images detailed by the applicant. As shown in FIG 2, this physical entity database is separate from the activity database and custodian database mentioned in previous claim analysis and is considered a third source as detailed by the applicant. In paragraph 0055, Harris further details how a system can “identify a physical entity record in the physical entity database 150C based on a received physical entity identifier. The certification module 150F can further, in conjunction with the processor 150A, use information stored in the record, information received in a certification request, entity reputations, and other trend analyses to determine whether or not the physical entity is authentic.” This identification and usage of a physical entity record is considered equivalent to obtaining data from it).
obtaining image data from a client device associated with the individual (in paragraph 0009, Harris details how a “confirmation computer” may receive “from a custodian computer, a request to certify that a physical entity is authentic. The request includes an identifier and an image of the physical entity.” This custodian computer is considered equivalent to a client device).	determining a set of proposed matching images by, for each image of the set of images determining whether an object depicted in the image data is potentially depicted in the image (in measurement data (e.g., similar images), associated custodians, etc. At step S410, the confirmation computer 150 can determine whether the current registration request data sufficiently matches a physical item 120 that has already been registered.” In this process, Harris determines “whether the current registration request data sufficiently matches a physical item 120 that has already been registered.” This identification of similar physical item records (to the one submitted in the certification request) which includes a set of similar images, is considered equivalent to determining a set of proposed matching images by identifying if they include a similar object in an image as the object submitted by a client).
. . . and providing, to the client device, an ownership certification document based on the activity data, enumerated item data, and enrichment data that corresponds to the selected matching image (in paragraph 0046, Harris discloses that during a physical entity’s certification process, the system is involved in “determining that the physical entity shown in the received image is associated with the record based on the risk level and the digital comparison,” the record being an already stored version of the entity, and this determination based on data stored in the custodian, activity, and physical entity databases (equivalent to the applicant’s activity data, enumerated item data, and enrichment data). Upon this determination, Harris sends “to the custodian computer, a response certifying that the physical entity is authentic.” This authenticity confirms the possession or ownership of the entity, as described by Harris in paragraph 0008, at “each change of possession, the physical entity can be again imaged, and the new image can be compared with the old image to verify it is the same physical item”).
 providing, for selection by the individual, at least a subset of the set of proposed matching images to the client device; obtaining, from the client device, an indication of a selected matching image from at least the subset of proposed matching images.
However, in the same field of endeavor, Cardis discloses providing, for selection by the individual, at least a subset of the set of proposed matching images to the client device (in paragraph 0029, Cardis describes how a “system may then process the uploaded images and/or videos,” uploaded by a user “with image recognition software and compare the observed hardware products against known hardware to determine a match or, where a single match does not meet a threshold of confidence, a set of matches for subsequent narrowing and/or selection.” In paragraph 0040, after determining this set of matching images, Cardis then discloses how the “system 100 may prompt the user 103 with multiple images as displayed upon a user interface upon the mobile device 101, each image corresponding to a potential object match.” This mobile device is considered analogous to the client device. In paragraph 0051, Cardis elaborates on how he “presents the one or more match results to the user for verification and refinement”).
obtaining, from the client device, an indication of a selected matching image from at least the subset of proposed matching images (in paragraph 0053, Cardis explains how a “user directly verifies that the suggested hardware product match is accurate.” This is considered equivalent to an indication of a selected matching image. This verification happens on the client device, as explained by Cardis in paragraph 0038: “For example, the system may provide the user 103 with instructions for taking pictures or video with the mobile device 101 and may prompt the user with questions about the hardware device”).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object) and Cardis (directed to a user verification system for image matching) and arrived at a process to 

Regarding claim 2, as stated above, Harris in view of Cardis disclose the computer-implemented method of claim 1. Harris further discloses wherein providing the ownership certification document includes providing the ownership certification document with a Quick Response code that associates the ownership certification document to the enumerated item data that corresponds to the object (in paragraph 0083, Harris details an item registration process as part of the larger certification process. In this process, when receiving a request to register and certify a physical item, “the confirmation computer 150 can generate a new unique item identifier 125 for the physical item 120.” The computer provides this identifier along with a registration response to a user: “the confirmation computer 150 can send a registration response message with the new unique item identifier 125 to the first custodian computer 130A indicating that the physical item 120 was successfully registered.” This response message is in conjunction with the certification response detailed in previous claim analysis, and is considered analogous to associated an ownership certification with an item, as detailed by Harris in paragraph 0040: “The item identifier 125 can include any suitable type of label. For example, the item identifier 125 can be a barcode, a QR code, an identification chip (e.g., a radio-frequency identification chip), a serial number, a product name, a model name, and/or any other suitable item-identifying information.” In paragraph 0085, Harris states that this item identifier is used to identify a record associated with the item, equivalent to the enrichment item data: “confirmation can use the physical item identifier 125 and any other suitable information to identify a physical item record”).

claim 5, Harris discloses A system, comprising: one or more processors; and memory including executable instructions that, if executed by the one or more processors, cause the system to: obtain data associated with an object, the object being associated with an individual, the data including first image data that represents the object (in paragraph 0022, as part of a larger system to verify the authenticity of an entity or object, Harris details how a “system can receive and consider . . . information about parties associated with the physical entity (e.g., the current owner, previous owners, the next intended recipient . . .” The “current owner” or “previous owners” described by Harris equivalent to the individual detailed by the applicant. Furthermore, in paragraph 0074, Harris details that the system “can access one or more databases to obtain information relevant to the certification request, such as a physical entity record . . .” This record is considered analogous to data associated with an object, or a physical entity as Harris refers to. Also in paragraph 0022, Harris details how a “system can receive and consider information intrinsic to the physical entity (e.g., an image).” Harris specifies this information as being stored in a “physical entity database” which “may store records for physical entites . . . such as . . . one or more images and videos (or other measurement data)” equivalent to image data detailed by the applicant.).
obtain second image data from a device associated with the individual (in paragraph 0009, Harris details how a “confirmation computer” may receive “from a custodian computer, a request to certify that a physical entity is authentic. The request includes an identifier and an image of the physical entity.” The custodian operating the custodian computer is considered equivalent to an individual).
and provide, to the device, an attestation based on the data that attests to the object being associated with the individual (in paragraph 0046, Harris discloses that during a physical entity’s certification process, the system is involved in “determining that the physical entity shown in the received image is associated with the record based on the risk level and the digital comparison,” the record being an already stored version of the entity, and this determination based on data stored in the response certifying that the physical entity is authentic.” This authenticity confirms the possession or ownership of the entity, as described by Harris in paragraph 0008, at “each change of possession, the physical entity can be again imaged, and the new image can be compared with the old image to verify it is the same physical item”).
However, Harris does not disclose as a result of an analysis of multiple images associated with the individual that include the first image data, determine that the second image data also represents the object.
However, in the same field of endeavor, Cardis discloses as a result of an analysis of multiple images associated with the individual that include the first image data, determine that the second image data also represents the object (in paragraph 0029, Cardis describes how a “system may then process the uploaded images and/or videos,” uploaded by a user “with image recognition software and compare the observed hardware products against known hardware to determine a match or, where a single match does not meet a threshold of confidence, a set of matches for subsequent narrowing and/or selection.” In paragraph 0050, 0051, 0052, and 0053, Cardis details how the system repeatedly narrows results based on user verification and confidence level of a match, until a user or a “sufficiently high confidence match” verifies a match between the images, this match being that the two images identify the “presence of a hardware product” in both images).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object) and Cardis (directed to a user verification system for image matching) and arrived at a process to verify the ownership of a physical object via image matching in a database, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to 


Regarding claim 6, as stated above, Harris in view of Cardis disclose The system of claim 5. Harris further discloses wherein the second image data is a streaming video of the object (in paragraph 0039, Harris details how a “the first detection hardware 135A can detect the physical item 120, and can transmit detection data (e.g., an image, a video, a weight, etc.) to the first custodian computer 130A. For example, a single mobile device can be used to take an image of the physical item 120 as well as communicate with the confirmation computer 150 for certification.” This transmission of a video is considered analogous to a streaming video detailed by the applicant).

Regarding claim 7, as stated above, Harris in view of Cardis disclose The system of claim 5. Cardis further discloses wherein the executable instructions further include instructions that further cause the system to provide an application to the device, the application, if executed, causing the device to: provide visual feedback of the object to the individual via the device (in paragraph 0034, Cardis details that a client’s “mobile device 101 may be further configured to execute an application, the software based locally on the device (e.g., a native application), remotely via a communicatively connected server.” This application is considered equivalent to the application detailed by the applicant. Furthermore, in paragraph 0040, Cardis details visual feedback in the form of images shown to the user: “the system 100 may prompt the user 103 with multiple images as displayed upon a user interface upon the mobile device 101, each image corresponding to a potential object match”).
obtain, in response to input from the individual, the data associated with the object (in paragraph 0040, Cardis details obtaining further data associated with the object based on, and in display on the mobile device 101 one or more questions to the user 103, such as, “Is this a Whirlpool refrigerator?” or “How many shelves are in the refrigerator side?” wherein the response to each question delineates and makes more or less probable possible object matches).
and provide the data to the system (in paragraph 0043, Cardis details that “in various embodiments, the system 100 may further add the user 103's image data and verification response data to the hardware object database 107 in association with the determined hardware-object match to assist with the identification of future iterations of product identification.” This providing of response data to the hardware object database is considered functionally equivalent to providing data to a system detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object) and Cardis (directed to a user verification system for image matching) and arrived at a process to verify the ownership of a physical object via image matching in a database, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to reduce the “hassle involved in identifying and locating the given products and product information” (Cardis paragraph 0005).

Regarding claim 8, as stated above, Harris in view of Cardis teach the system of claim 5. Harris further teaches wherein the object is a physical item under the control of the individual (in paragraph 0036, Harris details how a certification process is executed “the physical item 120 is transferred to a new custodian, the new custodian can communicate with the confirmation computer 150 to obtain certification that the physical item 120 is authentic (e.g., it is the same physical entity indicated in an 

Regarding claim 9, as stated above, Harris in view of Cardis teach the system of claim 5. Harris further teaches wherein the executable instructions further include instructions that further cause the system to obtain, from a third party, the first image data (in paragraph 0082, Harris describes that during the certification process, the system “may identify a set of similar physical items (e.g., in a physical entity database)” to the item being certified. Harris describes this physical entity database in paragraph 0043, stating that it “may store records for physical entities. A physical entity record can include information describing the physical entity, such as a name, a model, a brand, a manufacturer, a quality, a production date, a serial number, one or more images or videos . . .” For each item, it contains “information about the manner in which it was registered (e.g., an identifier for the party that submitted the request . . .” The party that submitted the request to register an item in the database is considered a third party in relation to the current client requesting a certification, and that an item is searched in relation to a current certification request is considered equivalent to obtaining the image data from a third party, since a third party registered the item in the database).

Regarding claim 10, as stated above, Harris in view of Cardis teach the system of claim 5. Harris further teaches wherein the data further includes a name of the object and a value of the object (in paragraph 0074, Harris details that the system “can access one or more databases to obtain information relevant to the certification request, such as a physical entity record . . .” In paragraph 0043, Harris details that a “physical entity record can include information describing the physical entity, such as a name, a model . . .” In addition, in paragraph 0022, Harris states that in order to “certify the authenticity price value”).

Regarding claim 11, as stated above, Harris in view of Cardis teach the system of claim 10. Harris further teaches wherein the executable instructions that cause the system to provide the attestation further include instructions that further cause the system to provide an electronic document that includes the name of the object, the value of the object, and a date of an activity associated with the object (in paragraph 0046, Harris discloses that upon a certification determination, Harris sends “to the custodian computer, a response certifying that the physical entity is authentic.” This authenticity confirms the possession or ownership of the entity, as described by Harris in paragraph 0008, at “each change of possession, the physical entity can be again imaged, and the new image can be compared with the old image to verify it is the same physical item.” This response, since it certifies the authenticity of a physical entity, includes the name of the physical entity. In paragraphs 0093 and 0095, Harris details that “the certification response message can include more information than just positive certification or certification rejection” and further specifies in paragraph 0135 that message could include “certification score and/or information about factors contributing to the certification score.” This certification score, which Harris identifies in paragraph 0093 can be referred as a “risk score,” is determined by a risk model. In paragraph 0080, Harris details that this risk model can consider “risks trends related to item type, item value, time of day, location, IP address, etc.” In paragraph 0132, Harris details that the risks take into account the “time of shipping.” The item value and time of shipping, equivalent to the value of the object and a date of an activity, could be included in the certification response, since the response could include “information about factors contributing to the certification score”).

claim 14, Harris discloses A non-transitory computer-readable storage medium that stores executable instructions that, if executed by one or more processors of a computer system, cause the computer system to at least: obtain a set of data corresponding to a physical item that has an association with an individual, the set of data including a first digital image depicting the physical item ((in paragraph 0022, as part of a larger system to verify the authenticity of an entity or object, Harris details how a “system can receive and consider . . . information about parties associated with the physical entity (e.g., the current owner, previous owners, the next intended recipient . . .” The “current owner” or “previous owners” described by Harris equivalent to the individual detailed by the applicant. Furthermore, in paragraph 0074, Harris details that the system “can access one or more databases to obtain information relevant to the certification request, such as a physical entity record . . .” This record is considered analogous to data associated with an object, or a physical entity as Harris refers to. Also in paragraph 0022, Harris details how a “system can receive and consider information intrinsic to the physical entity (e.g., an image).” Harris specifies this information as being stored in a “physical entity database” which “may store records for physical entites . . . such as . . . one or more images and videos (or other measurement data)” equivalent to image data detailed by the applicant.).
28obtain a second digital image from a device associated with the individual (in paragraph 0009, Harris details how a “confirmation computer” may receive “from a custodian computer, a request to certify that a physical entity is authentic. The request includes an identifier and an image of the physical entity.” The custodian operating the custodian computer is considered equivalent to an individual). 
determine, from sets of data that include the set of data, a set of proposed matching images depicting set of physical objects, the set of proposed matching images including the first digital image ((in paragraph 0082, Harris details how a system may, during the processing of a certification request, identify “a set of similar physical items (e.g., in a physical entity database). For example, the confirmation computer 150 may identify other physical item records that include similar physical item measurement data (e.g., similar images), associated custodians, etc. At step S410, the confirmation computer 150 can determine whether the current registration request data sufficiently matches a physical item 120 that has already been registered.” In this process, Harris determines “whether the current registration request data sufficiently matches a physical item 120 that has already been registered.” This identification of similar physical item records (to the one submitted in the certification request) which includes a set of similar images, is considered equivalent to determining a set of proposed matching images by identifying if they include a similar object in an image as the object submitted by a client).
and as a result of obtaining the indication, provide a certification document based on the set of data to the device, the certification document attesting to the association between the physical item and the individual (in paragraph 0046, Harris discloses that during a physical entity’s certification process, the system is involved in “determining that the physical entity shown in the received image is associated with the record based on the risk level and the digital comparison,” the record being an already stored version of the entity, and this determination based on data stored in the custodian, activity, and physical entity databases. This determination is considered equivalent to an indication that two records (and thus images) match. Upon this determination, Harris sends “to the custodian computer, a response certifying that the physical entity is authentic.” This authenticity confirms the possession or ownership of the entity, as described by Harris in paragraph 0008, at “each change of possession, the physical entity can be again imaged, and the new image can be compared with the old image to verify it is the same physical item”).
However, Harris does not discloses provide the set of proposed matching images to the device; obtain, from the device, an indication that the first digital image corresponds to the second digital image.
provide the set of proposed matching images to the device (in paragraph 0029, Cardis describes how a “system may then process the uploaded images and/or videos,” uploaded by a user “with image recognition software and compare the observed hardware products against known hardware to determine a match or, where a single match does not meet a threshold of confidence, a set of matches for subsequent narrowing and/or selection.” In paragraph 0040, after determining this set of matching images, Cardis then discloses how the “system 100 may prompt the user 103 with multiple images as displayed upon a user interface upon the mobile device 101, each image corresponding to a potential object match.” This mobile device is considered analogous to the client device. In paragraph 0051, Cardis elaborates on how he “presents the one or more match results to the user for verification and refinement”).
obtain, from the device, an indication that the first digital image corresponds to the second digital image. (in paragraph 0053, Cardis explains how a “user directly verifies that the suggested hardware product match is accurate.” This is considered equivalent to an indication of a selected matching image. This verification happens on the client device, as explained by Cardis in paragraph 0038: “For example, the system may provide the user 103 with instructions for taking pictures or video with the mobile device 101 and may prompt the user with questions about the hardware device”).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object) and Cardis (directed to a user verification system for image matching) and arrived at a process to verify the ownership of a physical object via image matching in a database, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to reduce the “hassle involved in identifying and locating the given products and product information” (Cardis paragraph 0005).


Regarding claim 16, as stated above, Harris in view of Cardis disclose The non-transitory computer-readable storage medium of claim 13 (examiner construes 14 instead of 13 because of the stated informality). Harris further discloses wherein the executable instructions that cause the computer system to obtain a set of data further include instructions that cause the computer system to obtain a set of item data associated with a activity performed by the individual (in paragraph 0022, as part of a larger system to verify the authenticity of an entity or object, Harris details how a “system can receive and consider . . . information about parties associated with the physical entity (e.g., the current owner, previous owners, the next intended recipient . . .” The “current owner” described is equivalent to the individual detailed by the applicant. Furthermore, in paragraph 0045, Harris teaches how an “activity database 150R can store information related to physical entity-related activity, such as certification requests and results, registration requests and results, reports of inauthentic physical entities, shipments and movements of physical entities, and/or any other suitable data.” This activity database is considered analogous to a first source detailed by the applicant, with the “information related to physical entity-related activity” being equivalent to the activity data described by the applicant. Harris further specifies in paragraph 0074 that a system may “access one or more databases to obtain information relevant to the certification request, such as a physical entity record, information about the second custodian’s reputation, information about the first custodian’s reputation, information about trends related to parameters of the current certification request,” equivalent to obtaining data).

Regarding claim 17, as stated above, Harris in view of Cardis disclose The non-transitory computer-readable storage medium of claim 13 (examiner construes 14 instead of 13 because of the stated informality). Harris further discloses wherein the set of data further includes a name of the physical item and a value of the physical item (in paragraph 0074, Harris details that the system “can obtain information relevant to the certification request, such as a physical entity record . . .” In paragraph 0043, Harris details that a “physical entity record can include information describing the physical entity, such as a name, a model . . .” In addition, in paragraph 0022, Harris states that in order to “certify the authenticity of a physical entity,” a “system can receive . . . information associated with the physical entity (e.g., the item type, a batch number, a price value”).

Regarding claim 20, as stated above, Harris in view of Cardis discloses the non-transitory computer-readable storage medium of claim 13 (examiner construes 14 instead of 13 because of the stated informality). Harris further discloses wherein the sets of data are associated with a plurality of activities associated with the individual (in paragraph 0022, as part of a larger system to verify the authenticity of an entity or object, Harris details how a “system can receive and consider . . . information about parties associated with the physical entity (e.g., the current owner, previous owners, the next intended recipient . . .” The “current owner” described is equivalent to the individual detailed by the applicant. Furthermore, in paragraph 0045, Harris teaches how an “activity database 150R can store information related to physical entity-related activity, such as certification requests and results, registration requests and results, reports of inauthentic physical entities, shipments and movements of physical entities, and/or any other suitable data.” This activity database is considered analogous to a first source detailed by the applicant, with the “information related to physical entity-related activity” being equivalent to the activity data described by the applicant. Harris further specifies in paragraph 0074 that a system may “access one or more databases to obtain information relevant to the certification request, such as a physical entity record, information about the second custodian’s reputation, information about the first custodian’s reputation, information about trends related to parameters of the current certification request,” equivalent to obtaining data).

claim 21, as stated above, Harris in view of Cardis discloses the non-transitory computer-readable storage medium of claim 20. Harris further discloses wherein the set of data is further associated with an activity that caused a transfer of possessorship to the individual (in paragraph 0022, Harris details how a system can “certify the authenticity of a physical entity by analyzing, in combination, multiple contextual factors and data associated with the physical entity.” These factors include “contextual parameter information associated with a transfer (e.g., a time of day when a shipment was made, a destination location)” This transfer is considered equivalent to a transfer of possessorship detailed by the applicant).

Claims 3, 4, 12, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Cardis, and in further view of Boncyk (U.S. Patent Publication No. 20090141986), hereinafter Boncyk.

Regarding claim 3, as stated above, Harris in view of Cardis discloses The computer-implemented method of claim 1. However, Harris in view of Cardis does not disclose wherein determining the set of proposed matching images includes: providing the image data and the set of images as input to a set of image analysis algorithms to obtain a set of similarity scores corresponding to the set of images; and determining, to comprise the set of proposed matching images comprise, at least one image of the set of images whose respective similarity score exceed a threshold value.
However, in the same field of endeavor, Boncyk discloses wherein determining the set of proposed matching images includes: providing the image data and the set of images as input to a set of image analysis algorithms to obtain a set of similarity scores corresponding to the set of images (in paragraph 0093, Boncyk describes comparing an input image (equivalent to an image data detailed by 
and determining, to comprise the set of proposed matching images comprise, at least one image of the set of images whose respective similarity score exceed a threshold value (in paragraph 0097, Boncyk details filtering out comparisons whose match quality and “cumulative score” are less than a threshold: “The result of each of these database comparisons is a ranking of the match quality of each image, as a function of decomposition search technique. Only those images with final cumulative scores above the acceptable match threshold will be assessed in the next step, a Combined Match Score evaluation”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object), Cardis (directed to a user verification system for image matching), and Boncyk (directed to utilizing multiple image comparison algorithms) and arrived at a process to verify the ownership of a physical object via image matching in a database through the use of multiple comparison algorithms, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to configure a system that “greatly improves image match speed and match robustness” (Boncyk paragraph 0048).

claim 4, as stated above, Harris in view of Cardis and in further view of Boncyk disclose the computer-implemented method of claim 3. Boncyk further discloses wherein: the set of image analysis algorithms is a plurality of different image analysis algorithms, each of the different image analysis algorithms outputting a similarity score indicating a likelihood of a match (in paragraph 0093, Boncyk describes comparing an input image (equivalent to an image data detailed by the applicant) to various database images (equivalent to a set of images): “The four Object Image comparisons (Shape Comparison, Grayscale Comparison, Wavelet Comparison, Color Cube Comparison) each return a normalized matching score. These are independent assessments of the match of salient features of the input image to database images”. The normalized matching score is considered analogous to a similarity score detailed by the applicant. Furthermore, each comparison such as “Shape Comparison, Grayscale Comparison . . .” are deemed to be functionally equivalent to a set of image analysis algorithms, and each of these algorithms output a “normalized matching score” indicating the likelihood of a match).
and determining the set of proposed matches includes combining similarity scores from the plurality of different image analysis algorithms to produce the respective similarity score (in paragraph 0093, Boncyk describes combining the scores of each matching algorithm: “To minimize the effect of uncertainties in any single comparison process, and to thus minimize the likelihood of returning a false match, the following root sum of squares relationship is used to combine the results of the individual comparisons into a combined match score for an image.” This “combined match score” is considered functionally equivalent to a respective similarity score detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object), Cardis (directed to a user verification system for image matching), and Boncyk (directed to utilizing multiple image comparison algorithms) and arrived at a process to verify the ownership of a 

Regarding claim 12, as stated above, Harris in view of Cardis disclose the system of claim 5. However Harris in view of Cardis does not disclose wherein: the analysis of the multiple images includes causing the system to generate a set of similarity scores by providing second image data and the multiple images to a set of image analysis algorithms, the set of similarity scores indicating a similarity between the second image data and each of the multiple images; and the executable instructions that cause the system to determine that the second image data also represents the object further include instructions that further cause the system to determine, based on the set of similarity scores, an image of the multiple images that corresponds to the object associated with the individual.
However, in the same field of endeavor, Boncyk discloses wherein: the analysis of the multiple images includes causing the system to generate a set of similarity scores by providing second image data and the multiple images to a set of image analysis algorithms, the set of similarity scores indicating a similarity between the second image data and each of the multiple images (as stated above in previous claim analysis, in paragraph 0093, Boncyk describes comparing an input image (equivalent to an image data detailed by the applicant) to various database images (equivalent to a set of images): “The four Object Image comparisons (Shape Comparison, Grayscale Comparison, Wavelet Comparison, Color Cube Comparison) each return a normalized matching score. These are independent assessments of the match of salient features of the input image to database images”. The normalized matching score is considered analogous to a similarity score detailed by the applicant. Furthermore, 
and the executable instructions that cause the system to determine that the second image data also represents the object further include instructions that further cause the system to determine, based on the set of similarity scores, an image of the multiple images that corresponds to the object associated with the individual (in paragraph 0048, Boncyk describes how an image is compared to various database images via four methods as detailed in above claim analysis, and that a “best match” is determined based on this matching. In paragraph 0043, Boncyk details that these matches correspond to “unambiguous matches to target objects contained in a wide variety of potential input images. In paragraphs 0042 and 0044, Boncyk details that these objects correspond to a user, as a user inputs an image of the object into the system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object), Cardis (directed to a user verification system for image matching), and Boncyk (directed to utilizing multiple image comparison algorithms) and arrived at a process to verify the ownership of a physical object via image matching in a database through the use of multiple comparison algorithms, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to configure a system that “greatly improves image match speed and match robustness” (Boncyk paragraph 0048).

Regarding claim 13, as stated above, Harris in view of Cardis and in further view of Boncyk disclose the system of claim 12. Boncyk further discloses wherein the executable instructions that cause the system to determine the image of the multiple images that corresponds to the object further include instructions that further cause the system to: generate a set of overall similarity scores from the set of similarity scores for each of the multiple images (in paragraph 0093, Boncyk describes combining the scores of each matching algorithm: “To minimize the effect of uncertainties in any single comparison process, and to thus minimize the likelihood of returning a false match, the following root sum of squares relationship is used to combine the results of the individual comparisons into a combined match score for an image.” This “combined match score” is considered functionally equivalent to an overall similarity score detailed by the applicant. This combined match score is calculated for each comparison of an “input image to database images,” and thus is considered a set of overall scores).
and determine, based on the set of overall similarity scores, the image having an overall similarity score that indicates that the image most likely depicts the object (in paragraph 0048, Boncyk describes how an image is compared to various database images via four methods as detailed in above claim analysis, and that a “best match” is determined based on this matching. In paragraph 0043, Boncyk details that these matches correspond to “unambiguous matches to target objects contained in a wide variety of potential input images).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object), Cardis (directed to a user verification system for image matching), and Boncyk (directed to utilizing multiple image comparison algorithms) and arrived at a process to verify the ownership of a physical object via image matching in a database through the use of multiple comparison algorithms, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to configure a system that “greatly improves image match speed and match robustness” (Boncyk paragraph 0048).

Regarding claim 15, as stated above, Harris in view of Cardis discloses the non-transitory computer-readable storage medium of claim 13 (examiner construes 14 instead of 13 because of the stated informality). However, Harris in view of Cardis does not disclose wherein the executable instructions that cause the computer system to determine the set of proposed matching images further include instructions that further cause the computer system to: determine a set of similarity scores by, for each of image in the set of data, causing the computer system to determine an indication of a likelihood that a physical object depicted in the image corresponds to a physical item depicted in the second digital image; and determine the set of proposed matching images based on the set of similarity scores.
However, in the same field of endeavor, Boncyk discloses wherein the executable instructions that cause the computer system to determine the set of proposed matching images further include instructions that further cause the computer system to: determine a set of similarity scores by, for each of image in the set of data, causing the computer system to determine an indication of a likelihood that a physical object depicted in the image corresponds to a physical item depicted in the second digital image (in paragraph 0093, Boncyk describes comparing an input image (equivalent to an image data detailed by the applicant) to various database images (one of which would be equivalent to a second digital image): “The four Object Image comparisons (Shape Comparison, Grayscale Comparison, Wavelet Comparison, Color Cube Comparison) each return a normalized matching score. These are independent assessments of the match of salient features of the input image to database images”. The normalized matching score of each algorithm is considered analogous to a set of similarity scores detailed by the applicant. Furthermore, each comparison such as “Shape Comparison, Grayscale Comparison . . .” outputs a “normalized matching score” indicating the likelihood of a match. In paragraph 0043, Boncyk details that these matches correspond to “unambiguous matches to target objects contained in a wide variety of potential input images. In paragraphs 0042 and 0044, Boncyk details that these objects map to a “physical object,” equivalent to a physical item detailed by the applicant).	and determine the set of proposed matching images based on the set of similarity scores (in paragraph 0098, Boncyk discloses that each comparison process (or image analysis algorithm returns images that provide the best match to the input image, equivalent to a set of proposed matching images detailed by the applicant: “four database comparison processes, Shape Comparison, Grayscale Comparison, Wavelet Comparison, and Color Cube Comparison, are performed. These processes may occur sequentially, but generally are preferably performed in parallel on a parallel computing platform. Each comparison technique searches the entire image database and returns those images that provide the best matches, for the particular algorithm, along with the matching scores for these images.” The matches are based on the “matching scores” equivalent to similarity scores).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object), Cardis (directed to a user verification system for image matching), and Boncyk (directed to utilizing multiple image comparison algorithms) and arrived at a process to verify the ownership of a physical object via image matching in a database through the use of multiple comparison algorithms, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to configure a system that “greatly improves image match speed and match robustness” (Boncyk paragraph 0048).

Regarding claim 18, as stated above, Harris in view of Cardis disclose The non-transitory computer-readable storage medium of claim 13 (examiner construes 14 instead of 13 because of the stated informality). Cardis further discloses The non-transitory computer-readable storage medium of claim 13, wherein: the executable instructions further include instructions that cause the computer system to provide, to the device, an application usable to capture a digital image as a result of execution by the device (in paragraph 0034, Cardis details that a client’s “mobile device 101 may be further configured to execute an application, the software based locally on the device (e.g., a native application), remotely via a communicatively connected server.” This application is considered equivalent to the application detailed by the applicant. The mobile device also “include a mobile device 101 and a camera 102 operatively or communicatively attached thereto.” In paragraph 0035, Cardis details how a “device user 103 may use the mobile device 101 and camera 102 thereto to capture image data pertaining to a hardware device 104”).
the executable instructions that cause the computer system to obtain the second digital image further include instructions that further cause the computer system to receive a series of still images from the device via the application (in paragraph 00236, Cardis details how the system extracts still photographs from a video captured with the user device: “the user 103 may capture via the camera 102 video of the hardware device 104. The system 100 may in some embodiments retain the video and in other embodiments extract still photographs from the video. In said videographical embodiments, the user 103 may be instructed to pan the camera 102 in specific configurations for best capturing the hardware device 104 for purposes of object recognition processing.” These still photographs are considered analogous to still images detailed by the applicant).
. . . and provide an indication to the device executing the application that the match is indicated (in paragraph 0051, Cardis presents match results to a user via the user device: “in step 205, the system determines a probability of one or more matches and subsequently presents the one or more match results to the user for verification and refinement.” Cardis specifies in paragraph 0040 that the system “may prompt the user 103 with multiple images as displayed upon a user interface upon the mobile device 101, each image corresponding to a potential object match”).
However, Cardis does not disclose . . . and the executable instructions that cause the cause the computer system to determine the set of proposed matching images include instructions that further cause the computer system to: determine that a similarity scores at least one of the series of still images indicates a match to the first digital image . . .
However, in the same field of endeavor, Boncyk discloses and the executable instructions that cause the cause the computer system to determine the set of proposed matching images include instructions that further cause the computer system to: determine that a similarity scores at least one of the series of still images indicates a match to the first digital image . . . (in paragraph 0048, Boncyk describes how an image is compared to various database images via four methods as detailed in above claim analysis, and that a “best match” image is determined based on this matching. In paragraph 0098, Boncyk discloses that each comparison process or image analysis algorithm returns images that provide the best match to the input image, equivalent to a series of still images).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object), Cardis (directed to a user verification system for image matching), and Boncyk (directed to utilizing multiple image comparison algorithms) and arrived at a process to verify the ownership of a physical object via image matching in a database through the use of multiple comparison algorithms, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to configure a system that “greatly improves image match speed and match robustness” (Boncyk paragraph 0048).

Regarding claim 19, as stated above, Harris in view of Cardis and in further view of Boncyk disclose the non-transitory computer-readable storage medium of claim 18. Cardis further discloses wherein the instructions that cause the application to provide the indication to the device further cause the device to emit audio or haptic feedback in response to receiving the indication (in paragraph 0040, Cardis specifies that the system “may prompt the user 103 with multiple images as displayed upon a potential object match.” This prompt is considered equivalent to an indication of a match. Furthermore, following this indication, Cardis explains in paragraph 0041 that “the system 100 may request the user 103 to upload additional image data to assist in object identification in lieu of or in addition to question prompts and image selections.” In paragraph 0012, Cardis indicates that in this request for images or identification data, “one fixed data collector may be further configured to audibly prompt additional capture of identification data via a mobile user computing device as another of the one or more data collectors.” This audible prompt for more identification data in conjunction with the prompt of a potential object match is considered equivalent to audio or haptic feedback as detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Harris (directed to a system of certifying a physical object), Cardis (directed to a user verification system for image matching), and Boncyk (directed to utilizing multiple image comparison algorithms) and arrived at a process to verify the ownership of a physical object via image matching in a database through the use of multiple comparison algorithms, validated by user feedback. One of ordinary skill in the art of image verification would be motivated to make such a combination to reduce the “hassle involved in identifying and locating the given products and product information” (Cardis paragraph 0005).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruan (U.S. Patent Publication No. 20170351934) discloses an object recognition method.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571)272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/               Examiner, Art Unit 2169                                                                                                                                                                                         
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169